Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Linton (Pub. No. US 2016/0274928) in view of Philippov (Pub. No. US 2018/0121189) in view of Vandegrift (Pub. No. US 2009/0241109) in further view of Aleksandrov (Pub. No. US 2013/0311613).
Claim 1, Linton teaches “a method for operating an automation system, wherein an application that is to be run on the automation system is available in a form that is encapsulated in a container the method comprising:… installing, by the host extender, a virtual machine when an incompatibility is detected on the automation system; loading, into the virtual machine, the container that has led to the incompatibility ([0044] In response to realizing an image, such as container image 304, in a container-based virtualization environment, such as running container 310, virtualization system 102 performs check 314 on running container 310. In one embodiment, check 314 includes scanning running container 310 for container incompatibilities to determine whether running container 310 can continue to operate as a container-based virtualization. Additionally, check 314 represents a third phase of one or more phases throughout the various states of virtualization in which virtualization system 102 performs a series of checks for container incompatibilities. For example, where the third phase is a runtime system call stage following the realization of an image, such as container image 304, in a container-based virtualization, such as running container 310 within virtualization system 102, virtualization system 102 may inspect running container 310 for container incompatibilities by performing a series of checks (e.g., monitor and intercept certain system calls on behalf of container processes) for particular scenarios (i.e., bounds) where container virtualization cannot be utilized, such as when a user attempts to install or load additional kernel modules that are restricted via container capabilities, container confinement, etc. [0045] Additionally, in response to assigning the updated status of non-container compatible to the container, virtualization system 102 performs a live migration of the container to a traditional virtual machine in a hypervisor based virtualization environment, such as running virtual machine 312, seamlessly and transparently without apparent user awareness or intervention. Examiner notes below that Philippov teaches containers are in a VM.)”.
However, Linton may not explicitly teach the remaining limitations.
Philippov teaches “downloading, by a host extender running on the automation system with aid of metadata stored in the container, a required kernel mode software from a database that has kernel mode software; installing, by the host extender, the kernel mode software locally on the automation system ([0063] FIG. 8 is a flowchart diagram illustrating a general method for upgrading a container to another version of an operating system while preserving user applications and data of the container, according to an exemplary aspect of the disclosure. As shown by the flowchart and described elsewhere in this disclosure, any of the hosts involved in the upgrade process can be virtual or physical machines. The upgrade process begins, at step 810, by copying, from a first container host to an auxiliary host, an operating system kernel of the first container host, and system files and user applications and data of the container. The operating system of the selected container may then be upgraded, as it is no longer associated with the kernel of the operating system running on the first container host. Thus, the method proceeds, at step 820, by upgrading, on the auxiliary host, the operating system, including the kernel of operation system and system files of the container, from one version of the operating system to another version of the operating system, while preserving user applications and data. After the upgrade is complete, the process concludes, at step 830, by copying, from the auxiliary host to a second container host, the system files of the upgraded operating system, and the preserved user applications and data. Some or all of these steps can be controlled or performed by a control agent, which may be implemented as standalone software running on a separate machine or any of the hosts involved in the upgrade process or distributed among one or more of these first container host, the second container host and the auxiliary host.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Philippov with the teachings of Linton in order to provide a system that teaches upgrading kernel software. The motivation for applying Philippov teaching with Linton teaching is to provide a system that allows for configuration of application container environments. Linton, Philippov are analogous art directed towards containerized applications. Together Linton, Philippov teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Philippov with the teachings of Linton by known methods and gained expected results. 
However, the combination may not explicitly teach further upgrading of the environment system.
Vandegrift teaches “loading, into a kernel of the virtual machine, the kernel mode software required by the application encapsulated in the container ([0042] In this depicted example, injection process 134 injects module 142 from modules 136 into operating system 130. In these examples, the term " inject" means to place or load a software component or other program code into a virtual machine for use by the virtual machine. The component may be, for example, a software process or some other suitable data structure. In these examples, injection process 134 injects module 142 into operating system 130 by allocating space within memory 106 that is assigned to guest virtual machine 124. Module 142 is placed into the allocated space for execution by operating system 130. Module 142 may be similar to, for example, a device driver or other software component that executes within the kernel space of operating system 130. [Philippov 0038] For example, the operating system of container must be compatible with the kernel of the base operating system (in other words, the kernel must provide all the system calls that applications in the container require).))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vandegrift with the teachings of Linton, Philippov in order to provide a system that teaches upgrading kernel software. The motivation for applying Vandegrift teaching with Linton, Philippov teaching is to provide a system that allows for configuration of application container environments. Linton, Philippov, Vandegrift are analogous art directed towards containerized applications. Together Linton, Philippov, Vandegrift teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vandegrift with the teachings of Linton, Philippov by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Aleksandrov teaches “wherein the metadata defines dependencies between the application to be run and the kernel mode software, and wherein the host extender automatically analyzes the metadata to determine the required kernel mode software to download ([0047] A client device (213) may query the external server (209) for updates to the application. The query (214) may include a header (215) that contains the server's address, the client device's operating service identification (216), a local web resource version identification number (217), and a native container version identification (222). If the first update bundle is appropriate for the client device (213), a response (218) may be sent to the client device (213) that includes a header (219), which contain the client device's address, and the first bundle (210). [0049] However, in some examples, the external server (209) recognizes that the client device (213) is operating with an outdated version of a particular operating condition, such as an outdated native container. In such examples, the external server (209) may send a recommendation to the client device (213) to update a particular operating condition. In response, the client device (213) may request updates for the outdated operating condition and query the external server (209) for web resource updates after updating the outdated operating condition. By sending updates to the client device (213) that are tailored to the operating conditions of the client device (213), both the server (209) and the client device (213) consume less processing energy, reduce bandwidth, and increase processing speed. In response to downloading updates for any of the operating conditions, the client device (213) may update its identifications.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Aleksandrov with the teachings of Linton, Philippov, Vandegrift in order to provide a system that teaches upgrading software. The motivation for applying Aleksandrov teaching with Linton, Philippov, Vandegrift teaching is to provide a system that allows for configuration of application environments thus improving update speed. Linton, Philippov, Vandegrift, Aleksandrov are analogous art directed towards containerized applications. Together Linton, Philippov, Vandegrift, Aleksandrov teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Aleksandrov with the teachings of Linton, Philippov, Vandegrift by known methods and gained expected results. 
Claim 2, the combination teaches the claim wherein Vandegrift teaches “the method of claim 1, wherein the kernel mode software is installed locally in a form of being integrated into a kernel of an operating system of the automation system ([0042] In this depicted example, injection process 134 injects module 142 from modules 136 into operating system 130. In these examples, the term "inject" means to place or load a software component or other program code into a virtual machine for use by the virtual machine. The component may be, for example, a software process or some other suitable data structure. In these examples, injection process 134 injects module 142 into operating system 130 by allocating space within memory 106 that is assigned to guest virtual machine 124. Module 142 is placed into the allocated space for execution by operating system 130. Module 142 may be similar to, for example, a device driver or other software component that executes within the kernel space of operating system 130.)”.
Rational to claim 1 is applied here.
Claim 5, “a computer program having program code  wherein, when the computer program is executed on an automation system, the computer program is configured to: download, with aid of metadata stored in a container of the automation system, a required kernel mode software from a database that has kernel mode software, wherein the metadata defines dependencies between an application to be run and the kernel mode software, and wherein the metadata is analyzed to determine the required kernel mode software to download; install the kernel mode software locally on the automation system; install a virtual machine when an incompatibility is detected on the automation system; load, into the virtual machine, the container that has led to the incompatibility; and load, into a kernel of the virtual machine, the kernel mode software required by the application encapsulated in the container” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 6, “an automation system  comprising: a container: a  processor; and a storage device having a computer program loaded therein, wherein the computer program reconfigured to. when executed by the processor during operation of the automation system to; download, with aid of metadata stored in a container of the automation system, a required kernel mode software from a database that has kernel mode software, wherein the metadata defines dependencies between an application to be run and the kernel mode software, and wherein the metadata is analyzed to determine the required kernel mode software to download; install the kernel mode software locally on the automation system; install a virtual machine when an incompatibility is detected on the automation system; load, into the virtual machine, the container that has led to the incompatibility; and load, into a kernel of the virtual machine, the kernel mode software required by the application encapsulated in the container” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 7, “the method of claim 1, wherein, when a container has been deleted, the host extender automatically checks whether, in conjunction with running the application that is encapsulated in the container, the installed kernel mode software is still required, and deletes the installed kernel mode software when the installed kernel mode software is not required” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 8, the combination teaches the claim wherein Philippov teaches “the method of claim 7, wherein, in a case of a plurality of containers, the host extender automatically checks a compatibility of the respectively required kernel mode software for each container of the plurality of containers ([0041] In addition, the compatibility issue limits system administrators' ability to upgrade containers. For example, in a multi-container configuration such as that illustrated in FIG. 1, if one were to initiate a Windows upgrade of any of the containers on the host, all other containers would not be able to function because the upgrade would have rendered the operating system kernel incompatible with the non-upgraded containers. To recover data and restore functionality, one would need to split the system files and user data inside each of the non-functioning containers and then upgrade the system files.)”.
Rational to claim 1 is applied here.
Claim 9, the combination teaches the claim wherein Philippov teaches “the method of claim 1, wherein, in a case of a plurality of containers, the host extender automatically checks a compatibility of the respectively required kernel mode software for each container of the plurality of containers ([0041] In addition, the compatibility issue limits system administrators' ability to upgrade containers. For example, in a multi-container configuration such as that illustrated in FIG. 1, if one were to initiate a Windows upgrade of any of the containers on the host, all other containers would not be able to function because the upgrade would have rendered the operating system kernel incompatible with the non-upgraded containers. To recover data and restore functionality, one would need to split the system files and user data inside each of the non-functioning containers and then upgrade the system files.)”.
Rational to claim 1 is applied here.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Linton in view of Philippov in view of Vandegrift in view of Aleksandrov in further view of Dong (Pub. No. US 2018/0157517).
Claim 3, the combination may not explicitly teach the claim.
Dong teaches “the method of claim 2, wherein,  when a container has been deleted, the host extender automatically checks whether, in conjunction with running  the application that is encapsulated in the container, the installed kernel mode software is still required, and deletes the installed kernel mode software when the installed kernel mode software is not required ([0046] Moving to process 5.6 (Recycle /Remove Container Allocated Memory), logic and/or features of host node 101 such as VM 112 may then recycle or remove memory that was allocated to containers 124 running at VM 120. [0047] Moving to process 5.7 (Stop Zombie Container), logic and/or features provisioned to VM 120-C such as container manager 128-C may stop all execution threads for App(s) 123 executed by zombie container 122. This may effectively stop zombie container 122 from running at VM 120-C. [0048] Moving to process 5.8 (Recycle /Remove Container Allocated Memory), logic and/or features of host node 101 such as VM 112 may then recycle or remove memory that was allocated to containers 122 running at VM 120-C.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dong with the teachings of Linton, Philippov, Vandegrift, Aleksandrov in order to provide a system that teaches removing unnecessary resources. The motivation for applying Dong teaching with Linton, Philippov, Vandegrift, Aleksandrov teaching is to provide a system that allows for utilizing efficient resources. Linton, Philippov, Vandegrift, Dong, Aleksandrov are analogous art directed towards containerized applications. Together Linton, Philippov, Vandegrift, Aleksandrov, Dong teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dong with the teachings of Linton, Philippov, Vandegrift, Aleksandrov by known methods and gained expected results. 
Claim 4, the combination teaches the claim wherein Philippov teaches “the method of claim 3, wherein, in a case of a  plurality of containers, the host extender automatically checks the compatibility of the respectively required kernel mode software for each container of the plurality of containers ([0041] In addition, the compatibility issue limits system administrators' ability to upgrade containers. For example, in a multi-container configuration such as that illustrated in FIG. 1, if one were to initiate a Windows upgrade of any of the containers on the host, all other containers would not be able to function because the upgrade would have rendered the operating system kernel incompatible with the non-upgraded containers. To recover data and restore functionality, one would need to split the system files and user data inside each of the non-functioning containers and then upgrade the system files.)”.
Rational to claim 1 is applied here.
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Linton in view of Philippov in view of Vandegrift in further view of Norton (Pub. No. US 2015/0200920).
Claim 10, the combination may not explicitly teach the claim.
Norton teaches “the method of claim 1, wherein the metadata is in an encrypted format ([0041] The body format of the request message and response message can be any format known in the art with the aid of this disclosure, for example, "JSON" or " XML" format. The encryption and decryption of the body of the request message and response message can be made using any symmetric encryption algorithm known in the art with the aid of this disclosure, for example, the "AES/CBC/PKCS7Padding" algorithm.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Norton with the teachings of Linton, Philippov, Vandegrift, Aleksandrov in order to provide a system that teaches specialized requests of Aleksandrov. The motivation for applying Norton teaching with Linton, Philippov, Vandegrift teaching is to provide a system that allows for secured messaging. Linton, Philippov, Vandegrift, Aleksandrov, Norton are analogous art directed towards containerized applications. Together Linton, Philippov, Vandegrift, Aleksandrov, Norton teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Norton with the teachings of Linton, Philippov, Vandegrift, Aleksandrov by known methods and gained expected results. 
Claim 11, the combination may not explicitly teach the claim.
Norton teaches “the method of claim 1, wherein the metadata is in an XML-format ([0041] The body format of the request message and response message can be any format known in the art with the aid of this disclosure, for example, "JSON" or " XML" format. The encryption and decryption of the body of the request message and response message can be made using any symmetric encryption algorithm known in the art with the aid of this disclosure, for example, the "AES/CBC/PKCS7Padding" algorithm.).
Rational to claim 10 is applied here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199